308 F.2d 806
DAN KASOFF, INC., Plaintiff-Appellee,v.GRESCO JEWELRY CO., Inc., Defendant-Appellant.
No. 63, Docket 27579.
United States Court of Appeals Second Circuit.
Argued Oct. 24, 1962.Decided Oct. 25, 1962.

Charles Sonnenreich, New York City, for plaintiff-appellee.
I.  Walton Bader, New York City (Edmund M. Squire, New York City, on the brief), for defendant-appellant.
Before LUMBARD, Chief Judge, and MOORE and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm in all respects the summary judgment of the United States District Court for the Southern District of New York in favor of the plaintiff and awarding it $1,500 statutory damages and $1,250 attorney's fees in an action for infringement of its copyright, for the reasons stated in Judge Bonsal's opinion, 204 F.Supp. 694.